


110 HR 6300 IH: Doña Ana County Planned Growth,

U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6300
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2008
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish special preservation areas and rangeland
		  preservation areas in Doña Ana County, New Mexico, and for other
		  purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Doña Ana County Planned Growth,
			 Open Space, and Rangeland Preservation Act of
			 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Definitions.
					Title I—SPECIAL PRESERVATION AREAS
					Sec. 101. Establishment of special preservation
				areas.
					Sec. 102. Management of special preservation areas.
					Title II—RANGELAND PRESERVATION AREAS
					Sec. 201. Establishment of rangeland preservation
				areas.
					Sec. 202. Management of rangeland preservation
				areas.
					Sec. 203. Management plan.
					Sec. 204. Release of wilderness study areas.
					Title III—LAND EXCHANGES
					Sec. 301. Purpose.
					Sec. 302. New Mexico State University land
				exchange.
					Title IV—DISPOSAL OF FEDERAL LAND FOR COMMUNITY
				GROWTH
					Sec. 401. Disposal.
					Sec. 402. Disposition of proceeds.
					Sec. 403. Advisory board.
				
			2.DefinitionsFor purposes of this Act:
			(1)BoardThe term Board means the Doña
			 Ana County Land Disposal Advisory Board established under section 403.
			(2)CenterThe term Center means the
			 Chihuahuan Desert Rangeland Research Center of New Mexico State
			 University.
			(3)CityThe
			 term City means the city of Las Cruces, New Mexico.
			(4)CountyThe
			 term County means Doña Ana County, New Mexico.
			(5)Federal
			 estateThe term Federal estate means the reserved
			 Federal mineral estate underlying approximately 56,000 acres of land within the
			 Center that is identified on the map as Transfer Mineral Ownership to
			 NMSU.
			(6)Management
			 planThe term management plan means the plan
			 developed under section 203(a).
			(7)MapThe
			 term map means the map titled Doña Ana County Planned
			 Growth, Open Space and Rangeland Preservation Proposal and dated April
			 4, 2008.
			(8)Rangeland
			 preservation areaThe term rangeland preservation
			 area means the rangeland preservation areas established by section
			 201(a).
			(9)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the Bureau of Land Management.
			(10)Special
			 accountThe term special account means the special
			 account established under section 402.
			(11)Special
			 Preservation AreasThe term special preservation
			 areas means the special preservation areas designated under section
			 101(a).
			(12)State
			 directorThe term State Director means the New
			 Mexico State Director of the Bureau of Land Management.
			(13)StateThe
			 term State means the State of New Mexico.
			(14)UniversityThe
			 term University means New Mexico State University.
			(15)University
			 landThe term University land means the
			 approximately 7,800 acres of land of the University that is identified on the
			 map as Transfer Surface Ownership to BLM.
			ISPECIAL
			 PRESERVATION AREAS
			101.Establishment
			 of special preservation areas
				(a)In
			 generalThe following parcels of land in the County are
			 designated as special preservation areas:
					(1)Doña ana
			 mountains special preservation areaCertain Federal land managed by the Bureau
			 of Land Management, comprising approximately 15,989 acres as generally depicted
			 on the map, which shall be known as the Doña Ana Mountains Special Preservation
			 Area.
					(2)Picacho peak
			 special preservation areaCertain Federal land managed by the Bureau
			 of Land Management, comprising approximately 1,885 acres as generally depicted
			 on the map, which shall be known as the Picacho Peak Special Preservation
			 Area.
					(b)Map and legal
			 descriptions
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit to Congress a map and legal descriptions
			 of the special preservation areas.
					(2)Force and
			 effectThe map and legal descriptions submitted under paragraph
			 (1) shall have the same force and effect as if included in this title, except
			 that the Secretary may correct clerical and typographical errors in the map and
			 legal descriptions.
					(3)Public
			 availabilityCopies of the
			 map and legal descriptions submitted under paragraph (1) shall be on file and
			 available for public inspection in—
						(A)the Office of the
			 Director of the Bureau of Land Management;
						(B)the Office of the
			 State director;
						(C)the Office of the
			 Las Cruces District Manager of the Bureau of Land Management; and
						(D)the Office of the
			 County Clerk of Doña Ana County, New Mexico.
						(c)WithdrawalsSubject to valid existing rights (including
			 lease rights), all Federal land within the special preservation areas and any
			 land and interests in land acquired for the special preservation areas by the
			 United States after the date of enactment of this Act are withdrawn
			 from—
					(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					102.Management of
			 special preservation areas
				(a)In
			 generalThe Secretary shall
			 manage the special preservation areas—
					(1)in a manner that—
						(A)conserves,
			 protects, and improves the resources, including grazing land and wildlife
			 habitat, of the special preservation areas;
						(B)maintains and
			 preserves the open spaces of Federal lands within the special preservation
			 areas; and
						(2)in accordance with—
						(A)this title;
						(B)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 170 et seq.); and
						(C)any other
			 applicable laws.
						(b)No buffer
			 zones
					(1)In
			 generalThere shall be no buffer zone around any of the special
			 preservation areas.
					(2)Activities
			 outside the special preservation areasThe fact that an activity
			 or use of land is not permitted on land within a special preservation area
			 shall not preclude the activity or use outside the boundary of the special
			 preservation area or on private or State land within the special preservation
			 area, consistent with other applicable laws.
					(c)Acquisition of
			 land
					(1)In
			 generalThe Secretary may
			 acquire non-Federal land in a special preservation area only—
						(A)from a State, a
			 local government, or a non-profit organization; and
						(B)through purchase,
			 exchange, or donation.
						(2)ManagementLand
			 acquired under paragraph (1) shall be managed as part of a special preservation
			 area in accordance with this title.
					IIRANGELAND
			 PRESERVATION AREAS
			201.Establishment
			 of rangeland preservation areas
				(a)In
			 generalThe following parcels of land in the County are
			 designated as rangeland preservation areas:
					(1)Organ mountains
			 rangeland preservation areaCertain Federal land managed by the Bureau
			 of Land Management, comprising approximately 77,059 acres as generally depicted
			 on the map, which shall be known as the Organ Mountains Rangeland Preservation
			 Area.
					(2)Las uvas
			 mountains watershed and rangeland preservation areaCertain Federal lands managed by the Bureau
			 of Land Management, comprising approximately 11,067 acres as generally depicted
			 on the map, which shall be known as the Las Uvas Mountains Watershed and
			 Rangeland Preservation Area.
					(3)Robledo
			 mountains watershed and rangeland preservation areaCertain Federal lands managed by the Bureau
			 of Land Management, comprising approximately 12,946 acres as generally depicted
			 on the map, which shall be known as the Robledo Mountains Watershed and
			 Rangeland Preservation Area.
					(4)Potrillo
			 national security and rangeland preservation areaCertain Federal lands managed by the Bureau
			 of Land Management, comprising approximately 182,472 acres as generally
			 depicted on the map, which shall be known as the Potrillo National Security and
			 Rangeland Preservation Area.
					(b)Map and legal
			 descriptions
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit to Congress a map and legal descriptions
			 of the rangeland preservation areas.
					(2)Force and
			 effectThe map and legal descriptions submitted under paragraph
			 (1) shall have the same force and effect as if included in this title, except
			 that the Secretary may correct clerical and typographical errors in the map and
			 legal descriptions.
					(3)Public
			 availabilityCopies of the
			 map and legal descriptions submitted under paragraph (1) shall be on file and
			 available for public inspection in—
						(A)the Office of the
			 Director of the Bureau of Land Management;
						(B)the Office of the
			 State Director; and
						(C)the Office of the
			 Las Cruces District Manager of the Bureau of Land Management.
						(c)WithdrawalsSubject to valid existing rights (including
			 lease rights), all Federal land within a rangeland preservation area and any
			 land and interests in land acquired for a rangeland preservation area by the
			 United States after the date of enactment of this Act are withdrawn
			 from—
					(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					202.Management of
			 rangeland preservation areas
				(a)In
			 generalThe Secretary shall
			 manage the rangeland preservation areas—
					(1)in a manner that serves the purposes
			 of—
						(A)conserving, protecting, and seeking to
			 improve the livestock grazing, recreation, wildlife management, and scenic
			 values under multiple-use, as defined in the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1701 et seq.);
						(B)conserving and
			 protecting the open spaces of Federal lands within the rangeland preservation
			 areas; and
						(C)conserving and
			 protecting any other unique resources within the rangeland preservation areas;
			 and
						(2)in accordance with—
						(A)this title;
						(B)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
						(C)other applicable
			 laws.
						(b)Uses
					(1)In
			 generalThe Secretary shall not allow a use of a rangeland
			 preservation area unless the Secretary determines that use will further the
			 purposes for which the rangeland preservation areas are established, as
			 described in subsection (a)(1).
					(2)Use of motorized
			 vehiclesThe Secretary shall not allow the use of motorized
			 vehicles in the rangeland preservation areas, except the Secretary shall allow
			 the use of such vehicles—
						(A)on roads and
			 trails designated for vehicular use under the management plan; and
						(B)as determined by
			 the Secretary to be necessary for—
							(i)administrative
			 purposes;
							(ii)homeland security
			 or law enforcement;
							(iii)construction,
			 maintenance, operation, or management of flood control or water conservation
			 systems by any Federal, State, or local governmental entity;
							(iv)construction,
			 maintenance, or operation of rangeland improvements authorized by the
			 Secretary; or
							(v)emergency
			 response.
							(c)hunting and
			 trapping
					(1)In
			 generalSubject to paragraph (2), the Secretary shall allow
			 hunting and trapping in the rangeland preservation areas.
					(2)Limitations
						(A)RegulationsThe
			 Secretary may designate by regulation areas in a rangeland preservation area in
			 which, and establish periods during which, for reasons of public safety,
			 administration, or compliance with applicable laws, no hunting or trapping will
			 be allowed.
						(B)ConsultationExcept
			 in emergencies, the Secretary shall consult with the appropriate State agency
			 before promulgating regulations under subparagraph (A) that close a portion of
			 a rangeland preservation area to hunting or trapping.
						(d)GrazingThe
			 Secretary shall issue any grazing leases or permits in the rangeland
			 preservation areas in accordance with the same laws and executive orders that
			 apply to issuance by the Secretary of grazing leases and permits on other land
			 under the jurisdiction of the Bureau of Land Management.
				(e)No buffer
			 zones
					(1)In
			 generalThere shall be no buffer zone around a rangeland
			 preservation area.
					(2)Activities
			 outside the rangeland preservation areasThe fact that an
			 activity or use of land is not permitted on land within a rangeland
			 preservation area shall not preclude the activity or use outside the boundary
			 of the rangeland preservation area or on private or State land within the
			 rangeland preservation area, consistent with other applicable laws.
					(f)Acquisition of
			 land
					(1)In
			 generalThe Secretary may
			 acquire non-Federal land in a rangeland preservation area only—
						(A)from a State, a
			 local government, or a non-profit organization; and
						(B)through purchase,
			 exchange, or donation.
						(2)ManagementLand
			 acquired under paragraph (1) shall be managed as part of a rangeland
			 preservation area in accordance with this title.
					(g)Interpretive
			 sitesThe Secretary may establish sites in a rangeland
			 preservation area to allow the interpretation of the historical, cultural,
			 scientific, archaeological, natural, and educational resources of the rangeland
			 preservation area.
				(h)Water
			 rightsNothing in this title—
					(1)shall constitute
			 or be construed to constitute either an express or implied reservation by the
			 United States of any water or water rights with respect to the lands within a
			 rangeland preservation area; or
					(2)shall affect any
			 water rights existing on the date of enactment of this Act, including any water
			 right held by the United States.
					(i)Rule of
			 ConstructionThis title shall
			 not be construed to prevent—
					(1)the
			 construction, maintenance, operation, or management of flood control or water
			 conservation systems by any Federal, State, or local governmental
			 entity;
					(2)the construction,
			 maintenance, or operation of rangeland improvements; or
					(3)the exercise of
			 homeland security and law enforcement activities.
					203.Management
			 plan
				(a)In
			 generalNot later than 4 years after the date of enactment of
			 this Act, the Secretary shall develop a comprehensive plan for the long-range
			 protection and management of the rangeland preservation areas.
				(b)ContentsThe
			 management plan shall describe the appropriate uses and management of the
			 rangeland preservation areas in accordance with—
					(1)this title;
					(2)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
					(3)other applicable
			 laws.
					204.Release of
			 wilderness study areas
				(a)FindingCongress
			 finds that, for purposes of section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782), the Federal land in the following
			 areas has been adequately studied for wilderness designation:
					(1)The Aden Lava Flow
			 Wilderness Study Area.
					(2)The Las Uvas
			 Mountains Wilderness Study Area.
					(3)The Organ
			 Mountains Wilderness Study Area.
					(4)The Robledo
			 Mountains Wilderness Study Area.
					(5)The West Potrillo
			 Mountains Wilderness Study Area.
					(6)The Mount Riley
			 Wilderness Study Area.
					(7)The Pena Blanca
			 Wilderness Study Area.
					(8)The Organ Needles
			 Wilderness Study Area.
					(b)ReleaseAny Federal land described in subsection
			 (a)—
					(1)shall no longer be
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c)); and
					(2)shall be managed
			 in accordance with section 202 of this title and the management plan developed
			 under section 203 of this title.
					IIILAND
			 EXCHANGES
			301.PurposeThe purpose of this title is to—
				(1)support efforts of the University to manage
			 the land of the University consistent with the designation of the University as
			 the land-grant college for the State under the Act of July 2, 1862 (7 U.S.C.
			 301 et seq.; commonly known as the First Morrill Act);
				(2)allow the
			 University to control development of University land at the Center by
			 consolidating surface and subsurface ownership; and
				(3)authorize the acquisition of non-Federal
			 land to—
					(A)consolidate
			 holdings of the Bureau of Land Management; and
					(B)improve the
			 management by the Bureau of Land Management of recreation and other resources
			 in the area of the Center.
					302.New Mexico
			 State University land exchange
				(a)Authorization
			 for exchangeIf the University conveys to the United States by
			 quitclaim deed acceptable to the Secretary, all right, title, and interest of
			 the University in and to the University land, the Secretary shall, not later
			 than 90 days after the date on which the Secretary accepts title to the
			 University land, convey to the University all right, title, and interest of the
			 United States in and to the Federal estate.
				(b)Approximate
			 equal valueNotwithstanding
			 any other law—
					(1)the value of the
			 Federal estate and the value of the University land conveyed under this section
			 shall be considered to be of equal value; and
					(2)appraisals of the
			 Federal estate and the University land are not required.
					(c)Legal
			 descriptions
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Natural Resources of
			 the House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate a map and legal descriptions of the University land and the
			 Federal estate.
					(2)EffectThe
			 map and the legal descriptions submitted under paragraph (1) shall have the
			 same force and effect as if included in this title, except that the Secretary
			 may correct any clerical and typographical errors in the legal descriptions and
			 map.
					(3)Public
			 availabilityCopies of the map and the legal descriptions
			 submitted under paragraph (1) shall be on file and available for public
			 inspection in the Office of the State Director.
					(d)Hazardous
			 substances
					(1)In
			 generalBefore any conveyances under this section, the University
			 shall prepare, at the expense of the University, any environmental site
			 assessment for the University land that the Secretary determines to be
			 necessary.
					(2)Options of
			 secretaryIf hazardous
			 substances are found on the University land in an assessment prepared under
			 paragraph (1), the Secretary may—
						(A)(i)conduct further
			 investigations of the affected land; and
							(ii)as the Secretary determines to be
			 necessary, require the University to conduct remediation;
							(B)refuse—
							(i)to
			 accept conveyance of the affected land under subsection (a); and
							(ii)to
			 convey land related to the affected land under subsection (a); or
							(C)terminate the
			 conveyance of land under subsection (a).
						(e)Effect on valid
			 existing rightsNothing in this title affects any valid existing
			 rights in existence on the date of enactment of this Act with respect to any
			 interest in the University land or the Federal estate.
				IVDISPOSAL OF
			 FEDERAL LAND FOR COMMUNITY GROWTH
			401.Disposal
				(a)In
			 generalThe Secretary, in
			 consultation with the City and the County, shall conduct a sale of Federal land
			 described in subsection (b) to qualified bidders.
				(b)Description of
			 landThe land referred to in
			 subsection (a) consists of the Federal land in the County that is—
					(1)identified for
			 disposal through the resource management planning process of the Bureau of Land
			 Management as of the date of enactment of this Act; and
					(2)not segregated or
			 withdrawn from the lands so identified by Congress or by the Secretary on or
			 after the date of enactment of this Act.
					(c)SalesExcept as provided in subsection (g), the
			 land referred to in subsection (a) shall be sold at a price and in acreage as
			 recommended by the Board. Such sales shall be—
					(1)in accordance with
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), this
			 title, and other applicable laws; and
					(2)subject to valid
			 existing rights.
					(d)Availability of
			 mapThe map produced by the
			 Bureau of Land Management as a result of the resource management planning
			 process described in subsection (b) shall be on file and available for public
			 inspection in—
					(1)the Office of the
			 Director of the Bureau of Land Management;
					(2)the Office of the
			 State Director; and
					(3)the Office of the
			 Las Cruces District Manager of the Bureau of Land Management.
					(e)Compliance with
			 local planning and zoning lawsBefore a sale of land is conducted
			 under subsection (a), the City or County shall submit to the Secretary a
			 certification that all qualified bidders have agreed to comply with—
					(1)city and county
			 zoning ordinances; and
					(2)any master plan
			 for the area approved by the City or County.
					(f)Withdrawal
					(1)In
			 generalSubject to valid existing rights and except as provided
			 in paragraph (2), the land described in subsection (b) is withdrawn
			 from—
						(A)all forms of entry
			 and appropriation under the public land laws, including the mining laws;
						(B)location, entry,
			 and patent under the mining laws; and
						(C)operation of the
			 mineral leasing and geothermal leasing laws.
						(2)ExceptionParagraph (1)(A) shall not apply to a
			 competitive sale, or an election by the City or County, to obtain the land
			 described in subsection (b) for public purposes under the Act of June 14, 1926
			 (43 U.S.C. 869 et seq.; commonly known as the Recreation and Public Purposes
			 Act).
					(g)Opportunity
			 housing
					(1)In
			 GeneralThe Secretary may convey to a local government entity,
			 including a local public housing authority, land in the County that is
						(A)identified for
			 disposal under subsection (b); and
						(B)recommended by the
			 Board as appropriate for affordable housing.
						(2)Terms of
			 conveyanceAny conveyance of
			 land under paragraph (1) shall be—
						(A)on a
			 noncompetitive basis;
						(B)at fair market
			 value; and
						(C)for the purpose of
			 providing affordable housing communities.
						(h)ReportNot
			 later than 3 years after the date of enactment of this Act and annually
			 thereafter, the Secretary shall submit to the Committee on Natural Resources of
			 the House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate a report that describes the status of any conveyances under this
			 title.
				402.Disposition of
			 proceeds
				(a)In
			 generalExcept for proceeds
			 from land sales made to the County under section 401(g) and subject to
			 appropriations, amounts received by the United States as proceeds of sales
			 under section 401(b) shall be used by the Secretary as follows:
					(1)10 percent of the
			 amount shall be paid to the County for use for—
						(A)county
			 planning;
						(B)fire
			 protection;
						(C)law
			 enforcement;
						(D)public
			 safety;
						(E)transportation;
			 and
						(F)the development of
			 parks, trails, natural areas, and other open space.
						(2)10 percent of the
			 amount shall be paid to the County to be allocated to local communities within
			 the County for use for—
						(A)planning;
						(B)fire
			 protection;
						(C)law
			 enforcement;
						(D)public
			 safety;
						(E)transportation;
						(F)the development of
			 parks, trails, natural areas; and
						(G)pursuant to a
			 cooperative agreement among units of local government, funding of a Doña Ana
			 County Open Space Authority.
						(3)The remainder shall be deposited in a
			 special account in the Treasury of the United States and shall be available to
			 the Secretary without further appropriation until expended for—
						(A)acquisition of
			 environmentally sensitive land adjacent to the Federal land in the State,
			 subject to the limitation in subsection (b)(4);
						(B)development of
			 parks, trails, and natural areas in the County pursuant to a cooperative
			 agreement with a unit of local government;
						(C)rangeland
			 improvements in the rangeland preservation areas and any other area in the
			 County administered by the Bureau of Land Management;
						(D)preservation and
			 restoration of important habitat on public land in the County;
						(E)the reimbursement of costs incurred by the
			 Office of the State Director and the Las Cruces Office of the Bureau of Land
			 Management in administering a sale of land described in section 401(b),
			 including the costs of—
							(i)conducting
			 surveys;
							(ii)conducting
			 appraisals; and
							(iii)complying with—
								(I)the National
			 Environment Policy Act of 1969 (42 U.S.C. 4321 et seq.);
								(II)sections 201 and
			 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711,
			 1712); and
								(III)any other
			 appropriate Federal laws.
								(b)Special
			 Account
					(1)ProceduresThe
			 Secretary shall coordinate the use of the special account established under
			 subsection (a)(3) with the County, local governments, and other interested
			 persons to ensure accountability and demonstrated results.
					(2)Federal land
			 transaction facilitation Act accountSubject to appropriations,
			 any proceeds from the sale of Federal land in the County that, as of the date
			 of enactment of this Act, are in the Federal Land Transaction Facilitation Act
			 account shall be transferred to the special account.
					(3)Investment of
			 special accountAny amounts
			 deposited in the special account—
						(A)shall earn
			 interest in an amount determined by the Secretary of the Treasury on the basis
			 of the current average market yield on outstanding marketable obligations of
			 the United States of comparable maturities; and
						(B)may be expended in
			 accordance with this title.
						(4)LimitationThe
			 Secretary shall use not more than 25 percent of the amounts made available from
			 the special account during any 5-year period for any acquisition of land under
			 subsection (a)(3)(A).
					403.Advisory
			 board
				(a)EstablishmentThere is established an advisory board, to
			 be known as the Doña Ana County Land Disposal Advisory Board, to advise the
			 Secretary with respect to the disposal of the land described in section
			 401(b).
				(b)Membership
					(1)CompositionThe
			 Board shall be composed of 7 members, of whom—
						(A)1 member shall be the Las Cruces District
			 Manager for the Bureau of Land Management
						(B)6 members, to be
			 appointed by the Secretary, of whom—
							(i)1
			 member shall be a representative of the County, based on the recommendation of
			 the governing body of the County;
							(ii)1
			 member shall be a representative of the City, based on the recommendation of
			 the governing body of the City;
							(iii)1
			 member shall be a representative of the business community within the
			 County;
							(iv)1
			 member shall be a representative of the ranching community who shall be the
			 holder of an active grazing allotment within the County;
							(v)1
			 member shall be a member of the conservation community within the County;
			 and
							(vi)1
			 member shall be a representative of the Elephant Butte Irrigation District,
			 based on the recommendation of the governing body of the Elephant Butte
			 Irrigation District.
							(2)TermA
			 member of the Board shall be appointed for a term of 3 years.
					(3)Vacancies
						(A)In
			 generalIf there is a vacancy on the Board, the Secretary shall
			 appoint an individual to fill the vacancy.
						(B)TermA
			 member appointed to fill a vacancy under subparagraph (A) shall serve for the
			 remainder of the term of the member being replaced.
						(c)Duties
					(1)In
			 generalThe Board
			 shall—
						(A)assist the
			 Secretary in annually prioritizing the Bureau of Land Management land that is
			 available for disposal under this title, as identified in the land use planning
			 process; and
						(B)make
			 recommendations to the State Director with respect to the disposal of land
			 under this title.
						(2)Public
			 commentThe State Director shall establish procedures to provide
			 Federal, State, and local governments and the public with adequate notice of,
			 and an opportunity to comment on, the priorities for the disposal of public
			 land, as determined under subparagraph (A), including through the conduct of
			 public hearings as the State Director determines to be appropriate.
					(d)Meetings
					(1)Annual
			 meetingsThe Board shall meet at least once a year at the call of
			 the State Director.
					(2)Quorum and
			 approval requirements
						(A)In
			 generalA quorum of Board members, as defined in the charter
			 under subsection (f), must be present to constitute an official meeting of the
			 Board.
						(B)RecommendationsFormal
			 recommendations of the Board shall require the approval of the majority of
			 Board members.
						(C)Adoption of
			 CharterAdoption of the charter shall require the approval of
			 two-thirds of the Board members.
						(e)Travel and per
			 diem paymentsA member of the Board shall serve without pay,
			 except that a member shall be reimbursed for any travel expenses, including per
			 diem in lieu of subsistence, that are incurred while attending a meeting called
			 under subsection (d)(1).
				(f)CharterThe Board shall establish a charter for the
			 Board that includes rules for—
					(1)defining a
			 quorum;
					(2)electing a
			 chairperson; and
					(3)establishing
			 procedures for sending recommendations to the Secretary.
					(g)Conflict of
			 interestA member of the
			 Board—
					(1)shall, at the time
			 the member joins the Board or at the time the interest arises, whichever is
			 earlier, disclose any direct or indirect interest of the member in the disposal
			 of public land in the County; and
					(2)shall not receive
			 any financial benefits from recommendations made by the Board.
					(h)DurationThe
			 Board shall terminate at the later of the following:
					(1)The end of the
			 15-year period beginning on the date of enactment of this Act.
					(2)The date when all
			 lands described in section 401 are disposed of.
					
